Valentine, J.,
—
Plaintiff instituted suit before an alderman and recovered judgment against defendants in the sum of $225.35. Pursuant to an attachment execution issued upon said judgment, securities, owned by the wife defendant, were attached in *427the hands of the Miners National Bank of Wilkes-Barre, garnishee, whereupon the wife defendant petitioned for an order directing the garnishee to surrender to her the securities so attached upon deposit by her “of the sum of $350 cash or certified check in lieu of the securities aforesaid.”
It is true, as urged by defendants’ counsel, that the sum of $350 would be ample security for the protection of plaintiff, but we have been referred to no authority sustaining defendants’ contention that we have jurisdiction to grant the relief prayed for. The proceeding under which the securities were attached did not originate in this court. Had it so originated, we might have authority to make the order requested: 28 C. J. 243, sec. 337; 28 C. J. 265, sec. 363.
The record of the alderman has been removed to this court by certiorari and is now here for the purpose of review, but the fact that the record has been removed for such purpose confers upon this court no authority to control the process that was issued by the alderman.
The prayer of the petition is denied.